Citation Nr: 1724814	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression, and substance abuse.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a cervical spine disability. 


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981, from November 1984 to April 1985, and from June 2005 to February 2006.  The Veteran also had an "other than honorable" discharge from December 1988 to October 1991 due to willful misconduct.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions of the RO.  In December 2011, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the claims file.  In May 2015, the Board remanded the claims for additional development. 

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND following the order below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  The Veteran has been diagnosed with arthritis of his cervical and lumbar spine.

2.  The Veteran's service as a plumber and supply clerk during active duty, combined with his competent and credible testimony of regularly bending and lifting heavy objects, show probative evidence of repetitive trauma to his cervical and lumbar spine.

3.  Although his VA examination failed to find a nexus, the Veteran's competent and credible testimony regarding continuity of symptomatology, combined with treatment for his spine disabilities soon after his final period of active duty service, place the entirety of the evidence at least in relative equipoise. 

4.  The criteria to award service connection for lumbar and cervical spine disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

5.  The Veteran has been diagnosed with various eye disabilities, to include pinguecula, and he sought treatment for a bilateral eye irritation during his final period of active duty service. 

6.  Private treatment records reasonably attribute the Veteran's current pinguecula diagnosis to the bilateral eye irritation he experienced during his active duty service. 

7.  The criteria to award service connection for pinguecula have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for an eye disability is granted.


REMAND

In February 1995, the RO in Montgomery, Alabama held that the Veteran's discharge was under dishonorable conditions because of willful and persistent misconduct, for the period of active duty from December 1988 to October 1991.  

Through his testimony of experiencing an in-service sexual assault during this period of active duty service, the Veteran inherently raised the issue of reopening whether the character of his discharge served as a continued bar for consideration of VA compensation benefits, which inextricably intertwined this issue with his service connection claim for an acquired psychiatric disability.  Consequently, the Board must defer consideration of the Veteran's remaining service connection claim until the AOJ adjudicates, in the first instance, the issue of reopening his character of discharge claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).    

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's petition to reopen the issue of whether his character of discharge is a bar to VA compensation benefits.  Thereafter, reconsider the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


